Title: 6th.
From: Adams, John Quincy
To: 


       Fast day: I was at meeting all day, as indeed all the Students, must be, by Law, unless, excused by a Tutor. The President preach’d two Sermons from Micah VI. 6, 7, 8. Wherewith shall I come before the Lord, and bow myself before the high God? Shall I come before him with burnt offerings, with calves of a year old. Will the Lord be pleased with thousands of Rams, or with ten thousands of rivers of oil? Shall I give my first born for my transgression, the fruit of my body, for the sin of my soul? He hath shewed thee O man what is good; and what doth the Lord require of thee, but to do justly and to love mercy, and to walk humbly with thy God? It is certainly a most noble Subject, and we had 2 good Sermons upon. That in the afternoon especially, I thought excellent. No flowers of rhetoric, no Eloquence, but plain common Sense, and upon a liberal plan. But the President has by no means a pleasing Delivery. He appears to labour, and struggle very much, and sometimes strains very hard. And mak­ing faces, which do not render his harsh countenance, more agreeable.
      